OPINION OF THE COURT
PER CURIAM:
Appellant, Johnny Lee Ellis, was tried by a judge sitting with a jury in Beaver County for the homicide of Robert Thompson. The homicide occurred in Aliquippa, Pennsylvania, on September 13, 1976. The jury returned a verdict of guilty to the charge of voluntary manslaughter. Post-verdict motions were denied and appellant was sentenced to a term of imprisonment of four to eight years at a state correctional institution, and to pay a fine of $500 and costs. This direct appeal followed.
The only issue presented on this appeal is the sufficiency of the evidence to sustain the judgment of sentence imposed on the conviction of voluntary manslaughter. We have reviewed the record and the notes of testimony in the instant case and find the evidence sufficient to sustain the judgment of sentence. See Commonwealth v. Kampo, 480 Pa. 516, 391 A.2d 1005 (1978) and Commonwealth v. Rose, 463 Pa. 264, 344 A.2d 824 (1975).
Judgment of sentence affirmed.